BOWEN, Judge,
dissenting
In my opinion, Ex parte Williams, 571 So.2d 987 (Ala.1990), does not require a remand. In that case, the trial court denied the Batson motion “because it accepted the State’s allegedly race-neutral reasons for the peremptory strikes.” Williams, 571 So.2d at 988. Here, the trial court never ruled on the defendant’s motion. In fact, it appears to me that defense counsel abandoned his motion because, immediately following the district attorney’s response, defense counsel began discussing another matter.
The majority opinion creates a new rule of appellate review by doing away with the requirement of an adverse ruling. Under the holding of the majority in this case, whenever the defendant raises any objection to the prosecutor’s exercise of a peremptory strike of a black venireman, the prosecutor must explain the reason for that strike regardless of the action or inaction of the trial court. Will the next opinion of the majority on this issue require this Court to search the record for plain error without the requirement of even an objection?
This cause should be affirmed because the defendant has failed to properly preserve the issue for appellate review.